DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species 1A and Species 2A (claims 1-9, 11, 13-15) in the reply filed on 09/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claim 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.
Claim Interpretation
4.	In claim 1, the applicants recited “each of which is optionally substituted” (emphasis added) many times.  In line 11, the applicants recited “B is a counter ion that optionally acts as a base”.  In the last line of claim 1, the applicants also recited “optionally, a solvent”.  The examiner interprets the term “optionally” means left to one’s choice; not required or mandatory (See https://www.dictionary.com/browse/optional ).  Therefore, the examiner will interpret that any limitation that has or associate the term “optionally” means that limitation is NOT required or mandatory.  For example, the limitation “optionally, a solvent” in the last line of claim 1 means that the solvent is NOT required or mandatory.

Claim Objections
6.	Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  It is noted that claim 13 depends on both claims 2 and claim 5. See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
7.	Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  It is noted that claim 14 depends on both claims 3 and claim 5. See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
8.	Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  It is noted that . See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-9, 11, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 7 of claim 1, the applicants recited “n is an integer from 1 to 8; or from 1 to 4”.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “n is an integer from 1 to 8”, and the claim also recites “from 1 to 4” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt 
In lines 12-13 of claim 1, the applicants recited “G is a perhalogenated alkyl, perhalogenated alkenyl, perhalogenated alkynyl, a perhalogenated aryl, or OR’, wherein R’ is an aliphatic group, for example, an alkyl group;” (emphasis added).  Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In line 36-39 of claim 1, the applicants recited “L is a divalent moiety, such as C1-C10 alkylene, C10-C20 alkylene, C1-C10 alkenylene, C10-C20 alkenylene, C1-C10 alkynylene, C10-C20 alkynylene, or dextran, a simple sugar, complex sugar, carbohydrate, ether, thioether, amine, polyamine, polyether, and/or polythioether, each of which is optionally substituted;” (emphasis added).  Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In lines 42-43, the applicants recited “or a chemically derivatizable group, such as -OH, azide, carboxylic acid, carbonyl chloride, anhydride, ester, aldehyde, alcohol, amine, halogen, epoxide, thiirane, aziridine, amino acid, nucleic acid, alkene, alkyne, conjugated diene, thiol, or thioester, each of which is optionally substituted” (emphasis added).  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-9, 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 1-5, 7-9, 11, 13-15  are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Crudden et al. (WO 2015/024120 A), herein after refer as Crudden (‘120).
Regarding to claim 1, Crudden discloses a composition comprising:
A compound of general formula (II), (IIa), (III), (IIIa), (IV) or (IVa) or (VI)

    PNG
    media_image1.png
    701
    789
    media_image1.png
    Greyscale

wherein: 
n is an integer from 1 to 8, or from 1 to 4; 
m is an integer from 0 to 4; 
A is absent, an aliphatic cycle, a heterocycle, an aromatic ring, a fused aromatic ring system, a heteroaromatic ring, and/or a fused heteroaromatic ring system, each of which is optionally substituted;
B is a counter ion that optionally acts as a base;


Y, Y’, Y2 and Y3 are independently C or a heteroatom, and the dashed line is an optional double bond;
each R° is independently H, halogen, the substituent X-L-Z as defined above, C1-C10 alkyl, C10-C20 alkyl, C1-C10 alkenyl, C10-C20 alkenyl, C1-C10 alkynyl, C10-C20 alkynyl, C1-C10 alkoxyl, C10-C20 alkoxyl, C3- C20 cyclic aliphatic moiety, aryl, heteroaryl, ether, thioether, amine, polyamine, polyether, or polythioether, each of which is optionally substituted; or, two of R°, together with the atoms to which they are attached, are connected to form a cycle, heterocycle, or an N-heterocyclic carbene precursor, each of which is optionally substituted;
R1 and R2 are independently absent, at least one lone pair of electrons, H, C1-C10 alkyl, C10-C20 alkyl, branched C1-C10 alkyl, C10-C20 alkenyl, C1-C10 alkynyl, or C10-C20 alkynyl), C3-C20 cyclic aliphatic moiety, aryl, heteroaryl, ether, thiol, thioether, amine, polyamine, polyether, polythioether, or polythiol, each of which is optionally substituted; or, one of R1 or R2, with one of R°, together with the atoms to which they are attached, are connected to form a cycle, or heterocycle, each of which is optionally substituted;
R3 and R4 are independently H, halogen, the substituent X-L-Z as defined for Formula II, C1-C10 alkyl, C10-C20 alkyl, C1-C10 alkenyl, C10-C20 alkenyl, C1-C10 alkynyl, C10-C20 alkynyl, C1-C10 alkoxyl, C10- C20 alkoxyl, C3-C20 cyclic aliphatic, aryl, heteroaryl, ether, thioether, amine, polyamine, polyether, or polythioether, each of which is optionally substituted; or, any one of 3 or R4, with any one of R1 or R2, together with the atoms to which they are attached, are connected to form a cycle, or heterocycle, each of which is optionally substituted;
X-L-Z is absent, or
X is C or a heteroatom;

L is a divalent moiety, such as C1-C10 alkylene, C10-C20 alkylene, C1-C10 alkenylene, C10-C20 alkenylene, C1-C10 alkynylene, C10-C20 alkynylene, or dextran, a simple sugar, complex sugar, carbohydrate, ether, thioether, amine, polyamine, polyether, and/or polythioether, each of which is optionally substituted;
Z is H, an aliphatic cycle, a heterocycle, an aromatic ring, a fused aromatic ring system, a heteroaromatic ring, a fused heteroaromatic ring system, an organometallic complex, a transition-metal catalyst, a metal-oxide catalyst, a simple sugar, a complex sugar, a carbohydrate, or a chemically derivatizable group, such as -OH, azide, carboxylic acid, carbonyl chloride, anhydride, ester, aldehyde, alcohol, amine, halogen, epoxide, thiirane, aziridine, amino acid, nucleic acid, alkene, alkyne, conjugated diene, thiol, or thioester, each of which is optionally substituted (See pages 6-13, page 17-18).
Regarding to claim 2, Crudden (‘120) discloses a method of etching a metallic surface of a workpiece comprising contacting the metallic surface with an etchant of claim 1 (page 45 last paragraph to page 46, 1st paragraph; or page 61, example 7).
Regarding to claim 3, Crudden (‘120) discloses an etched substrate obtained by the method of claim 2 (page 45 last paragraph to page 46, 1st paragraph; or page 61, example 7).
st paragraph; or page 61, example 7).
Regarding to claim 5, 13-15 Crudden (‘120) discloses the compound of general formula (II), (IIa) or (Iva) is:

    PNG
    media_image2.png
    407
    708
    media_image2.png
    Greyscale

(See Example 1E page 53, Example 1F, page 54; Table 1 pages 72-77).
Regarding to claim 7, Crudden (‘120) discloses the etched material is both oxide and metal (page 88, claim 19, i.e. alumina (aka aluminum oxide), titania (aka titanium oxide), indium tin oxide)

Regarding to claim 9, Crudden (’120) discloses the etchant is a solution (page 21, page 22, page 29, 31, 44).
Regarding to claim 11, Crudden (‘120) discloses contacting the metallic surface is a solution phase process (pages 21, page 22, page 29, page 31, 44).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Crudden et al. (WO 2015/024120 A), herein after refer as Crudden (‘120) as applied to claims 1-5, 7-9, 11, 13-15 above, and further in view of Blackwell et al. (US 2009/0004385 A1)
Regarding to claim 6, Crudden (‘120) fails to disclose the etching process is part of a chemical mechanical polishing/planarizing method or an atomic layer etching method. However, Crudden (‘120) clearly discloses an etching process.  Blackwell discloses an etching process and a chemical mechanical polishing (CMP) process to remove excess material (paragraph 0031-0032).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Crudden (‘120) in view of Blackwell by having a chemical mechanical polishing process because this process is well known in the art for removing and planarizing excess material.
Conclusion


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713